Citation Nr: 0526319	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-01 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for disability of the 
back.

2.  Entitlement to service connection for disability of 
bilateral ankles.

3.  Entitlement to service connection for disability of 
bilateral knees.

4.  Entitlement to a rating in excess of 20 percent disabling 
for chronic dislocation of the right shoulder.

5.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia which in part denied entitlement to service 
connection for disabilities involving the bilateral ankles, 
back and bilateral knees claimed as secondary to the service 
connected pes planus and a January 2004 rating decision which 
denied entitlement to increased ratings for the pes planus 
and right shoulder disability.

While the appeal was pending, an increased 20 percent 
evaluation for the issue of entitlement to an increased 
rating was granted for the right shoulder in a March 2005 
rating, effective the date of claim.  Nevertheless, that 
issue is considered still on appeal for a higher evaluation 
in excess of 20 percent disabling for the right shoulder 
disorder.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC) held that when the veteran expresses 
general disagreement with the assignment of a particular 
rating and requests an increase, the RO and the Board are 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus to consider 
all potentially applicable disability ratings.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in June 2005.  

The issues of entitlement to secondary service connection for 
back, bilateral ankle and bilateral knee complaints are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
subjective complaints of pain and laxity with infrequent 
dislocations about once per year and X-ray evidence of mild 
spurring seen inferiorly at the glenoid and range of motion 
showing flexion of 120 degrees, with pain at 100 degrees; 
abduction of 120 degrees with pain at 100 degrees; external 
rotation of 70 degrees and internal rotation of 70 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
shoulder injury have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in June 2001 
prior to the issuance of the August 2001 rating decision 
denying the service connection claims, and in a letter dated 
in September 2003 prior to the issuance of the January 2004 
rating denying increased ratings, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claims.  Because the 
notices predated the rating decisions, they is in compliance 
with the provisions of 38 C.F.R. § 3.159(b).  He was notified 
of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the appellant was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in the rating decisions, statements of the case (SOCs), and 
supplemental statements of the case of the applicable law and 
reasons for the denial of these claims.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records VA medical records and VA examination reports.  No 
further medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating for Right Shoulder

The veteran contends that his right shoulder disorder is more 
severe than the current 20 percent evaluation.  The service 
medical records reflect that the veteran, who is right 
handed, injured his right shoulder in April 1978 after he 
fell on the floor.  He was assessed with ligament strain and 
contusion.  Thereafter, he had problems with pain and 
dislocations of the shoulder while in the service.  Service 
connection for a right shoulder disorder was granted by the 
RO in a September 1991 rating decision and a noncompensable 
evaluation was assigned.  Thereafter the rating was increased 
to 10 percent disabling in an August 2001 rating decision.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran's right shoulder disability is currently 
evaluated under the Diagnostic Code for traumatic arthritis.  
Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 
5201, limitation of motion of the arm at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the major arm midway between the side and the shoulder 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires limitation of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).    

Other pertinent Diagnostic Codes in evaluating the veteran's 
claim are as follows.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, (impairment of the humerus), a 20 percent 
evaluation is warranted for recurrent dislocations at the 
scapulohumeral joint, with frequent episodes and guarding of 
the arm movements of the minor arm; recurrent dislocations at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level; or  malunion 
of the humerus with marked deformity of the minor arm or 
moderate deformity.  A 40 percent evaluation is warranted for 
a fibrous union of the humerus.  Nonunion of the humerus 
warrants a 50 percent evaluation for the minor arm.  A loss 
of the humerus head warrants a 70 percent evaluation for the 
minor arm. 

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is warranted for   
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm.  

The veteran filed his claim for an increased rating in 
September 2002.  Evidence received in conjunction with this 
claim includes the report of a June 2001 VA examination which 
revealed scant information regarding the right shoulder 
disorder.  It did state a history of dislocation of the 
shoulder in 1978, with findings the indicated both shoulders 
appearing normal and equal.  The shoulder was said to be in 
good condition and there was no limitation of motion.  The 
diagnosis was dislocation of right shoulder by history.  

The report of a July 2001 VA QTC examination revealed 
complaints of persistent pain in the right shoulder and neck 
since he dislocated his shoulder in the service.  He 
described instability of the right shoulder and complaints of 
locking, fatigue and lack of endurance.  The symptoms were 
uncomfortable and at times distressing and occasionally 
excruciating.  They interfered with his ability to do 
exercises and stretching.  These activities would cause pain 
to flare within a few days.  He found that he became in 
active for about three to four weeks to relieve flare-ups 
that included his right shoulder as well as in knees.  The 
symptoms interfered with his ability to perform daily 
functions.  The pain also prevented him from sleeping at 
night and interfered with his ability to perform almost any 
function and often interfered with sitting or standing.  He 
denied any symptoms of arthritis.  

Functionally, he was able to vacuum and brush his teeth.  He 
claimed he was unable to, dress himself, shower, drive, cook, 
take out trash, walk, shop, garden or push a mower.  He said 
he was so disabled he could not do very much at all and 
stated that he lost many jobs due to an inability to 
function.  

Physical examination in July 2001 revealed him to be right 
handed.  His right shoulder showed a moderate degree of 
tenderness over the right acromioclavicular ligament with 
palpation.  There was crepitus over the right shoulder, with 
a moderate degree of pain rated at 2/5 with extremes of range 
of motion testing of the right shoulder.  Flexion and 
abduction were to 180 degrees; external and internal 
rotations were to 90 degrees bilaterally.  There was no 
fatigue, weakness or lack of endurance or incoordination 
noted in the right shoulder.  The only Deluca issue affecting 
the right shoulder was pain.  Neurological evaluation showed 
no gross abnormalities in the upper extremities except for 
weakness in the right shoulder.  The diagnostic testing of 
right shoulder X-ray revealed minimal spurring of the right 
shoulder seen along the inferior aspect of the glenoid.  The 
diagnosis was chronic dislocation right shoulder.  He was 
noted to have marked crepitus with range of motion testing of 
the right shoulder and tenderness over the acromioclavicular 
ligament of this shoulder and spurring on radiological 
evaluation.  Regarding effects of the right shoulder 
disability on his usual occupation and activity, the examiner 
did not mention the shoulder as having any effect, instead 
focusing on effects due to other disabilities of the back and 
knees.  

The report of an October 2003 VA examination revealed 
complaints of chronic shoulder dislocation, said to have 
existed since 1977.  The symptoms were looseness and popping 
and were described as occurring constantly.  They did not 
cause incapacitation.  He was not receiving treatment for 
this condition and denied having had any prosthetic implants 
of the joint.  From this condition, the functional impairment 
was inability to lift heavy objects, limited range of motion 
otherwise dislocation occurred.  The condition resulted in 
two weeks of lost time from work.  Functionally, he was able 
to shower, brush his teeth and dress himself.  He was unable 
to vacuum, drive, cook, take out trash, walk, shop, garden or 
push a mower.  He was unable to do these activities due to 
standing or walking too long causing pain.  He was employed 
as a Mortgage Loan officer.  

On objective examination, he was right hand dominant, as he 
used this hand to write.  The shoulder joint's general 
appearance was abnormal on the right, with findings of slight 
drooping.  The left side appeared generally normal.  The 
right shoulder's range of motion was as follows:  Flexion was 
120 out of a normal 180 degrees, with pain at 100 degrees; 
abduction was 120 out of a normal 180 degrees, with pain at 
100 degrees; External rotation was 70 out of a normal 90 
degrees, with pain at 70 degrees; Internal rotation was 70 
out of a normal 90 degrees, with pain at 70 degrees.  Range 
of motion was additionally limited by pain, fatigue, weakness 
and pain had the major functional impact.  Range of motion 
was not additionally limited by lack of endurance or 
incoordination.  Right shoulder X-rays showed mild spurring 
seen inferiorly at the glenoid.  The diagnosis was changed to 
chronic dislocation, right shoulder, with mild spurring, pain 
and limitation of motion on usage.  Regarding functional 
limitations, the examiner commented that the veteran would 
have difficulty executing tasks that required use of the 
right upper extremity, such as lifting and pulling. 

VA treatment records from 2004 to 2005 reflect treatment for 
physical complaints other than his right shoulder.  

The veteran's June 2005 hearing testimony stated that he had 
some limitations where the shoulder sometimes feels as though 
it is slipping out of joint.  He indicated that certain 
movements pull it to the point where it feels like its 
slipping out.  He testified that it slipped completely out of 
socket about once a year.  He testified that he elected to 
not undergo surgery because he was told he would not be able 
to lift his arm or reach backwards.  He testified that he 
received treatment at a private hospital for about two years, 
and now currently tried to self treat by exercise.  

Upon review, the Board finds that the medical evidence does 
not support an evaluation in excess of 20 percent for the 
veteran's right shoulder disability.  The VA examination 
reports from July 2001 and October 2003 clearly do not 
reflect the veteran's right shoulder to have a limitation of 
motion of the major arm midway between the side and the 
shoulder which would warrant a 30 percent rating under 
Diagnostic Code 5201.  His most recent motion was shown to be 
slightly less than full motion in the October 2003 VA 
examination.  There is also no evidence showing that a 40 
percent evaluation is warranted for a fibrous union of the 
humerus under Diagnostic Code 5202.  The X-ray evidence 
repeatedly was noted to only show mild spurring seen 
inferiorly at the glenoid.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's right 
shoulder disability is greater than the current 20 percent 
evaluation.  His manifestations consisting of pain, slight 
loss of motion, crepitus and infrequent dislocations (about 
once per year according to the veteran in his June 2005 
hearing), are adequately compensated by the current 20 
percent evaluation.  The Board has considered the 
applicability of the doctrine of reasonable doubt under 38 
U.S.C.A. § 5107(b) in connection with the veteran's claim; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is inapplicable.  

The Board has also reviewed the record under the provisions38 
C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected left 
shoulder disorder markedly interferes with employment.  There 
is no evidence that the veteran has been hospitalized or has 
required frequent treatment due to his right shoulder 
disability.

Accordingly, an increased evaluation in excess of 20 percent 
for right shoulder injury residuals is denied.  

ORDER

Entitlement to an evaluation in excess of 20 percent for a 
chronic dislocation of the right shoulder is denied.


REMAND

The veteran contends that he is entitled to service 
connection for knee problems, back problems and ankle 
problems as secondary to his service connected pes planus.  

A review of the record reveals that although the veteran has 
undergone VA examinations to ascertain the severity of his 
service connected pes planus and right shoulder disability, 
none of the examinations address the etiology of the 
bilateral knee, ankle or back disabilities to include whether 
any of these problems were caused or aggravated by the 
service connected pes planus.  Such an examination is 
warranted. 

Moreover the Board also notes that service medical records 
included treatment for back, bilateral ankle and bilateral 
knee complaints at various times during active service.  A 
September 1991 unappealed rating decision that denied service 
connection for back, ankle and knee problems on a direct 
basis concluded that these problems treated in service 
resolved without residuals.  The Board notes that the January 
2001 rating decision on appeal is the first denial of these 
issues on a secondary basis.  In light of the history of such 
problems in service, along with current medical evidence now 
showing back, ankle and knee problems, an examination should 
also address the question as to whether service connection 
for back, ankle and knee disorders on a direct basis is 
warranted, in addition to consideration on a secondary basis. 

Regarding the claim for entitlement to an increased rating 
for pes planus, the Board notes that the veteran has 
testified in his June 2005 hearing that it has worsened since 
his last examination.  He indicated that his feet are now 
deformed and have actually increased in size, with one foot a 
whole size larger than the other.  The October 2003 VA 
examination is noted to have not shown any evidence of foot 
deformity and even indicated that pes planus was not present.  
In view of the veteran's testimony, another examination is 
needed to ascertain the current extent of his bilateral foot 
disability.

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to as to the nature and etiology of the 
claimed back, ankle and knee problems.  
The examination should determine whether 
any back, ankle and knee problems are 
present and, if so, whether any problems 
are related to service or otherwise are 
due to or aggravated by the service-
connected bilateral pes planus foot 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of back, ankle and 
knee problems. If the appellant fails to 
report for an examination, the doctor 
should render the requested opinion based 
on a review of the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any documented 
back, ankle and knee problems currently 
shown are related to any back, ankle and 
knee problems shown to have been treated 
in service (2) the medical probability 
that any documented back, ankle or knee 
problem is related to the appellant's 
service-connected pes planus disability 
and (3) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's pes planus 
disability aggravated or contributed to 
or accelerated any degenerative or 
pathologic process in back, ankle and 
knees.  If the appellant's service-
connected pes planus disability 
aggravated or contributed to or 
accelerated any degenerative or other 
pathologic process in his back, ankles or 
knees, the examiner must state to what 
extent, given in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the disease itself or 
as opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  The veteran should be afforded a VA 
foot disorders examination to determine 
the current nature and severity of his 
service-connected bilateral foot 
disorder.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should also be accomplished.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examiner should determine 
whether the veteran's bilateral foot 
disorder more closely resembles severe 
bilateral flatfoot manifested by 
objective evidence of marked deformity, 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities.  If possible, 
findings regarding a pattern of abnormal 
weightbearing from evaluation of the 
veteran's shoes should be made.

3.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


